DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of vegetation waters for the species in the reply filed on May 2, 2022 is acknowledged.
	In view of the prior art, the election of species requirement is withdrawn.  However, please note that the requirement may be reinstated if claim amendments lead to a separate status in the art for the species.

Claim Objections
4.	Claim 3 is objected to because of the following informalities:  “consisting” is misspelled as “consisitng” at each recitation in the claim.  Appropriate correction is required.
5.	Claim 18 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 is indefinite because it is unclear if the “/” in the phrases “with/caused by” and “pathology/complication” is intended to mean “or” or “and”.  Clarification is needed.
7.	Claim 8 is indefinite because it is unclear what formulations are encompassed by “or the like”. 
8.	Claim 10 is indefinite because it is unclear if the “/” in the phrase “agents/molecules” is intended to mean “or” or “and”.  
9.	Claim 11 is indefinite because it is unclear if the “/” in the phrases “pathology/complication by” and “function/structure” is intended to mean “or” or “and”.  In addition, it is unclear what is meant by “diabetic foot” and “dry skin with vasomotor disautonomic manifestations.”
10.	Claim 12 is indefinite because there is a lack of antecedent basis for “the composition for use” as recited in line 1.  In addition, the claim is indefinite because it is unclear if the “/” in the phrase “development/progression” is intended to mean “or” or “and”.  
11.	Claim 13 is indefinite because there is a lack of antecedent basis for “the composition for use” as recited in line 1.  In addition, the claim is indefinite because the metes and bounds of the phrase “other substances with known anti-diabetic pharmacological activity” are unclear.  It is unclear when a substance must be “known” in order to be encompassed by this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
The analysis then moves to Step 2A, Prong One, which asks if a claim recites to a product of nature.  In this case, applicant’s claims recite extracts from vegetation waters or olive pomace which contain hydroxytyrosol, 3,4-DHPA-EDA and other compounds which naturally occur in olives.  Olives and the claimed compounds are all naturally occurring.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the concentrate is made by portioning vegetation waters and olive pomace using microfiltration and reverse osmosis.  These processing steps simply portion the naturally occurring compounds in the waters or pomace based on the filtration parameters of the membranes used.  Thus, while the filtered extract itself may not be found in the nature, the compounds which are present in the plant and are able to pass through the membranes are found in nature.  The creation of a concentrate only partitions and concentrates the molecules that are naturally in the olives.  There is no evidence or reason to expect that any new compounds are formed.  The concentrate itself is a mixture of the naturally occurring compounds that are simply able to pass through the filters.  Thus, while portioning the compounds with the selected filtrations would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of concentrations is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.” Thus, the claims are drawn to mixtures of naturally occurring products.  
There is no indication that the concentration of the components as commensurate in scope with the stated claims changes the structure, function, or other properties of the components in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for the concentrate is a mixture of the naturally occurring compounds that are present in the concentrate.  Each concentrate component appears to maintain its naturally occurring structure and properties and is merely present in the concentrate.  Thus, the claimed concentrate as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  
In addition, in regards to claims 4-6, MPEP section 2106.04 (c-I-B) states “For a product-by-process claim…the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart.” Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, applicant’s claims are directed to a composition with an intended use of treating diabetes and its side effects.  MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, applicant’s intended use is not sufficient to integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is a combination of additional ingredients with the concentrate as recited in claims 8-10 and 13.  These ingredients can also be naturally occurring and can be used to form oils, sprays, granules, powders, “or the like” such as those found in claims 8 and 9.   MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Thus, mixing the ingredients together does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  
In addition, applicant’s intended use of treating diabetes and its side effects is not considered to amount to significantly more.  As discussed in MPEP § 2106.05(I)(A), “Generally linking the use of the judicial exception to a particular technological environment or field of use” is not considered to be enough to qualify as significantly more. An intended use of a claimed composition only generally links the exception to the field of use.  Therefore, the additional elements are not considered to amount to significantly more.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo Franco (US 2016/0256507) with Uppal (US 2017/0007658) and Ziegler (US 2002/0068704) providing evidence of inherent characteristics of Lo Franco.
Lo Franco teaches a concentrate of vegetation waters or olive pomace which comprises hydroxytyrosol and 3,4-DHPA-EDA (see paragraphs 31, 32 and claims 14 and 20).  The reference teaches that the concentrate contains the same concentrations of 3,4-DHPA-EDA and tyrosol claimed by applicant in claims 2, 14, and 15 (see paragraphs 40 and 41).  In addition, the reference teaches that the concentrate contains the same compounds claimed by applicant in claim 3 (see paragraphs 37 and 38).  The reference teaches that the concentrate is obtained by microfiltering the vegetation waters or olive pomace with a tubular ceramic membrane made from aluminum oxide and zirconia followed by concentrating the microfiltration permeate by reverse osmosis using a spiral polymeric membrane made from polyamide (see paragraphs 59-66 and claims 3-6).  The reference teaches that the concentrate is formulated as a pill, lozenge, tablet, or as a drink which can be water, fruit, milk, or grape must based (see paragraphs 76-77).  In addition, the reference teaches that the concentrate can be formulated for topical administration as an ointment, oil, cream, gel or mist (see paragraphs 81 and 82).  The reference teaches that the composition has anti-inflammatory function and can be combined with additional anti-inflammatory substances (see paragraph 19).  Claim 15 of the reference teaches that the concentrate contains chlorogenic acid and luteolin which have known anti-diabetes properties (see paragraph 17 of Uppal and abstract of Ziegler).
The reference does not teach that the concentrate has the same pharmaceutical effects as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As discussed above, the reference teaches a composition which is structurally identical to the claimed composition. Thus, the reference composition would be capable of performing the claimed intended uses.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,653,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘742 are directed to a concentrate from olive pomace or vegetation waters which contain hydroxytyrosol and 3,4-DHPA-EDA.  In addition, the claims of US ‘742 state that the concentrate contains the same amount of 3,4-DHPA-EDA claimed by applicant and the same compounds claimed by applicant in claim 3.  The claims are also directed to a water, fruit, milk, or grape must based beverage.  US ‘742 states the composition is made in the same manner claimed by applicant (see column 6).  Please note "those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent." In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970) - MPEP section 804, II-B-1.  Furthermore, a difference in intended use between the patent claims and the current claims is not considered to create a patentable distinction as discussed above in paragraph 13.
15.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,226,498. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘498 are directed to a concentrate from olive pomace or vegetation waters which contain hydroxytyrosol and 3,4-DHPA-EDA.  In addition, the claims of US ‘498 state that the concentrate contains the same amount of 3,4-DHPA-EDA claimed by applicant and the same compounds claimed by applicant in claim 3.  The claims are also directed to a water, fruit, milk, or grape must based beverage.  US ‘498 claims the composition is made in the same manner claimed by applicant. Furthermore, a difference in intended use between the patent claims and the current claims is not considered to create a patentable distinction as discussed above in paragraph 13.
16.	Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/759,528 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a concentrate from olive pomace or vegetation waters which contain hydroxytyrosol and 3,4-DHPA-EDA.  In addition, the claims of the reference application state that the concentrate contains the same amounts of 3,4-DHPA-EDA and tyrosol claimed by applicant and the same compounds claimed by applicant in claim 3.  The claims are also directed to a water, fruit, milk, or grape must based beverage.  The reference application claims the composition is made in the same manner claimed by applicant. A difference in intended use between the two sets of claims is not considered to create a patentable distinction as discussed above in paragraph 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17.	Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/053,568 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a concentrate from olive pomace or vegetation waters which contain hydroxytyrosol and 3,4-DHPA-EDA.  In addition, the claims of the reference application state that the concentrate contains the same compounds claimed by applicant in claim 3.  The claims are also directed to a water, fruit, milk, or grape must based beverage.  The reference application claims the composition is made in the same manner claimed by applicant. A difference in intended use between the two sets of claims is not considered to create a patentable distinction as discussed above in paragraph 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655